DETAILED ACTION
This action is pursuant to the claims filed on November 14, 2018. Claims 1-17 are pending. A first action on the merits of claims 1-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the piston”. However, there is insufficient antecedent basis for said limitation. Furthermore, it appears that to resolve the issue, claim 9 should be dependent on claim 8 not claim 7. Claim 9 claims that both the rail and the slit on the polymer holder is matched for guiding movement of the piston toward the first aperture. However, it is 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mielcarz et al. (hereinafter ‘Mielcarz’, U.S. PGPub. No. 2012/0035426).
In regards to independent claim 1 and 12 and claim 3, Mielcarz discloses an electrode system (see Fig. 10) comprising: 
a polymer holder for a biosignal processing device (dock 39 in Fig. 6 & 11), wherein a wall of the polymer holder is configured to form a pocket (housing 88 comprises two arms 92a and 92b which curve inwardly over tongue member 90 to form a pocket), the polymer holder comprising: 
a first aperture for inserting the biosignal processing device into the pocket and removing the biosignal processing device from the pocket (the portable transmitting unit 38 is inserted 
an electrically conductive contact structure (dock 80 comprises connector 36a  and conductive pads 91, [0052]), which is configured to be in a wired electric contact with electrodes configured to receive the at least one biosignal (the printed board 84 of the dock 80 is connected to the band 32 which comprises one or more sensors and signal transmission conductors for the sensors, [0046]-[0047], [0052]), at a rear section opposite to the first aperture (see Figs. 11-13), and the electrically conductive contact structure is at least partly attached inside the wall (the dock 80 is attached to the concave wall of the housing 88), the electrically conductive contact structure being configured to electrically connect with a counterpart of the biosignal processing device in response to an insert of the biosignal processing device in the pocket ([0054]: the portable transmitting unit 38 comprises connector 36b which mates with connector 36a of dock 80). Note that the electrically conductive contact structure is a female connector and the biosignal processing device is a male connector, thus meeting claim 3.
In regards to claim 5, Mielcarz further discloses that the polymer holder has a second aperture at the rear section, a normal of the second aperture being directed toward a direction perpendicular to a normal of the first aperture (Fig. 12 illustrates that the cover 88 of the dock 39 is directly sewn to the band/shirt 32 which would mean that there is an aperture along the tongue 90 as shown in Fig. 12 (note that the tongue 90 extends adjacent to the cover 86) for the disclosed arrangement).
In regards to claim 13, Mielcarz further discloses wherein the biosignal processing device comprises one or more processors (main printed circuit board 110 with some sort of processor for recording and transmitting to a base station, [0054], [0058]); and one or more . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mielcarz as applied to claim 1 above.
In regards to claim 3, Mielcarz discloses the invention substantially as claimed in claim 1 and discussed above. However, it fails to disclose that the electrically contact structure comprises a male connector partly inside the pocket and the biosignal processing device comprising a female connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch the female and male connectors so that the male connector is part of the polymer holder and the female connector is part of the biosignal processing device, since, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. And such modification would not affect the operation of the device.
Claims 4, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mielcarz as applied to claim 1 above, and further in view of Banas et al. (U.S. Pat. No. 6,398,579).
In regards to claim 4, 6-8 and 10-11, Mielcarz discloses the invention substantially as claimed in claim 1 and discussed above. 
However, it fails to disclose the claimed mechanism including at least one lever hinged to a piston at one end and to the polymer holder at another end.
Banas teaches an electrical connector assembly including a male connector assembly and a female connector assembly configured for a quick push-pull connection and for squeeze-to-release disconnect (abstract, see Figs 8 & 9). Specifically, Banas discloses providing the female connector assembly formed from molded plastic material and having a mechanism comprising a 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim (claims 8/7/1; note that claim 9 should originally be dependent on claim 8 and not claim 7 as explained in the 112b 
In regards to claim 9, Mielcarz fails to disclose that the polymer holder comprises both a rail and a slit that is matched for guiding the movement of the piston toward the first aperture. Dietz (U.S. PGPub. No. 2019/0350475) discloses providing groove (28) and tongue (20) disposed on assembly 2 and assembly 3, respectively for aligning the two assemblies during attachment ([0032]). However, there would be no motivation to provide both the groove and tongue on the polymer holder of Mielcarz or Mielcarz/Banas combination as doing so would not result in any guiding movement or alignment of the groove and tongue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/22/2021